Citation Nr: 1221501	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  12-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to July 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2011.  A statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.  The Veteran also disagreed with the denial of service connection for bilateral hearing loss, but he limited his appeal to tinnitus in his substantive appeal.

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Tinnitus was incurred during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus which he contends began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of his noise trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's DD-214 shows that his primary military occupational specialty was an Aircraft Maintenance Specialist and he has stated that he was exposed to frequent jet engine noise; therefore, the Board readily concedes that he was exposed to noise trauma in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.

VA treatment records show that in December 2006, the Veteran reported having constant tinnitus since the late 1960's.  At a December 2010 VA examination, he also reported having constant tinnitus that started about the time he was in service.
However, the December 2010 VA examiner noted that the Veteran's hearing was well within normal limits at the time of his enlistment and separation from service, and opined that the Veteran's tinnitus was not caused by noise trauma related to his service as there was no significant threshold shift in his hearing during his service.  

The Board is thus presented with a situation where there is favorable evidence (in the form of the Veteran's statements as to symptomatology he is competent to report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).) and negative evidence (in the form of the December 2010 opinion).  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  Tinnitus or ringing in the ears was not reported on inservice examinations, but the examination reports do not include any specific questions about tinnitus.  The Veteran has not filed any claims for VA benefits prior to his current claim.  Under these circumstances the Board views the Veteran as credible as to the time of onset of the tinnitus.  This finding together with the fact that he was clearly exposed to acoustic trauma during service places the favorable evidence in a state of equipoise with the negative medical opinion.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b). 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Board also notes that an RO letter in September 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in the course of effectuating the grant of service connection, he may file a timely notice of disagreement if he wishes to appeal from those downstream issues.


ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


